Citation Nr: 1206163	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  10-36 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel

INTRODUCTION

The Veteran had active military service from June 1966 to May 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, that denied the Veteran's claim for a rating in excess of 50 percent for his service-connected PTSD.  He perfected an appeal as to the RO's determination.

In September 2011, the Veteran testified during a hearing conducted via video-conference before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is of record.


FINDING OF FACT

Since the RO received his claim in August 2009, the Veteran's service-connected PTSD effectively resulted in total social and occupational impairment.


CONCLUSION OF LAW

Resolving all reasonable doubt in the appellant's favor, the schedular criteria for a rating of 100 percent for his service-connected PTSD are met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 4.125, 4.130, Diagnostic Code (DC) 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant a 100 percent schedular evaluation for service-connected PTSD constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

The Veteran contends that a rating in excess of the currently assigned 50 percent is warranted for his service-connected PTSD and argues that he is rendered unemployable by it.  In written statements in support of his claim, he reports having employment problems due to impaired impulse control.  In his August 2010 substantive appeal, the Veteran said that his employment was terminated due to his lack of impulse control.  (A September 2011 signed statement from a former supervisor describes the Veteran's threat to kill him.)  The Veteran further indicated that his lack of impulse control and unprovoked irritability affected his daily business relationships.  He described an instance in which he screamed at bank clerks in a drive-by window because the automated teller machine did not work and then closed the account.  He had delusions and hallucinations as well.  

During his September 2011 Board hearing, the Veteran testified to having auditory and visual hallucinations (see Board hearing transcript at page 5).  He said he was currently not working (that his representative noted was due to threats to personnel) (Id. at 7) and was unclear when he last worked prior to his suspension in approximately February 2010 (Id. at 11-12).  The Veteran said that he could not last in his job because he could not stand being told what to do (Id.).  His wife said they experienced marital problems and discord and she was concerned about his potential to take his or another person's life (Id. at 8).  Further, she was always unsure what to expect when she came home from work (Id. at 6).  The Veteran's wife said that he could meet her at the door with a gun or not realize she was even there for some time.  She stated that his personal hygiene deteriorated (Id.).  According to the Veteran's wife, he also had memory and cognitive problems.  

The present appeal involves the Veteran's claim that the severity of his service-connected psychiatric disability warrants a higher disability rating.  Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is 

rated on the basis of specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2011). 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Additionally, although regulations require that a disability be viewed in relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2, when assigning a disability rating, it is the present level of disability which is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation during the relevant rating period. Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in 38 C.F.R. § 3.321 an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) held that a Veteran need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection for PTSD was granted by the RO in a March 2004 rating decision that assigned a 50 percent rating under DC 9411.  In August 2009, the RO received the Veteran's current claim for an increased rating.

Under Diagnostic Code 9411, that evaluates PTSD, a 50 percent rating is warranted if the disability is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM IV), page 32).  A GAF score of 41 to 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 indicates the examiner's assessment of moderate symptoms (e.g., a flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 denotes mild symptoms or some difficulty in social and occupational functioning.  Id.  

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF scores. See 38 C.F.R. § 4.130.  Rather, GAF scores are but one factor to be considered in conjunction with all the other evidence of record. 

When it is not possible to separate the effects of a nonservice-connected condition from those of a service- connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998); see also 38 C.F.R. § 3.102.

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.

The Veteran contends that he is entitled to a higher rating for his service-connected PTSD.  After careful consideration of all the evidence of record, the Board concludes that the Veteran's service-connected PTSD has effectively rendered him totally impaired and unable to work since he filed his increased rating claim.  As such, a 100 percent rating is warranted.

As noted, in August 2009, the RO received the Veteran's current claim for an increased rating.  VA medical records and examination reports, dated from 2009 to 2010, indicate that his psychiatric disability is treated with prescribed medications and regular psychiatric interviews for medication management.

A VA mental health note dated on June 2, 2009 indicates that the Veteran reported that his mood and sleep were better on medications and he only complained of having too much work to do.  

In his August 2009 written claim, the Veteran reported having unprovoked irritability, increased nightmares, and isolation due to his service-connected PTSD.

When seen by his VA clinic psychiatrist on September 8, 2009, the Veteran was irritable and described increased difficulty with anger.  He was against medication but agreed to take it.  

In support of his claim, in September 2009, the Veteran submitted signed statements from his wife, friends, and co-workers, regarding his mental disability.  His wife indicated that she knew him for about three years and they were married for two years.  Since she knew him, he became socially isolated and had poor coping skills.  R.W.J., who was the Veteran's supervisor for more than eleven years at the Oklahoma History Society Honey Springs Battlefield Historic Site, said that the Veteran was recently verbally abusive.  R.W.J. said that the Veteran was impatient with volunteers, visitors, and strangers.  

E.S.W. said that she met the Veteran nearly twenty years earlier and that, over the past two years, she observed the Veteran become less functional and able to deal with the pressure of daily life.  J.M.M., D.D.S., said that he knew the Veteran as a friend for ten years.  They camped and hiked together and used to bicycle as training partners.  However, the Veteran now refused all invitations.  

In October 2009, VA afforded the Veteran an examination performed by a private psychologist.  According to the examination report, the Veteran complained of constant irritability, hypervigilance, isolation, and combat-related sleep difficulty and flashbacks.  He said that the symtoms affected his total daily functioning that resulted in social isolation and conflict at home and work.  The Veteran reported that he was married to his current spouse for two years with whom he had a good relationship.  He had no recent hospitalizations or emergency room visits related to his psychiatric disability.

The Veteran said that his mental disability created major changes in his daily activities, such as inconsistent hygiene and limited shopping.  There were some major social function changes as he was very isolated and hypervigilant.  The Veteran said that he worked for the past ten years as a historic interpreter.  He had a tenuous relationship with his supervisor and described his relationship with co-workers as "ok".  He had not lost any time from work (due to his PTSD disability).  The Veteran described re-experiencing his combat-related traumatic event on a daily basis with persistent, intense distress at exposure to similar events.  The intense distress was triggered by helicopters, loud noises, certain smells, rainy weather, and gunshots.  He said he sweated with a racing heart and the examiner noted that the Veteran had a persistent, psychological reactivity to cues that symbolized an aspect of the event.

Objectively, the Veteran was oriented within normal limits.  His appearance and hygiene were appropriate as was his behavior.  The Veteran maintained good eye contact during the exam.  His affect and mood showed a disturbance of motivation and mood.  He described being isolated and hypervigilant with extreme irritability.  Communication and speech were within normal limits.  The Veteran showed impaired attention and/or focus, and had difficulty finishing paperwork.  He did not have panic attacks.  There were signs of suspiciousness such as watching people carefully and avoiding busy, crowded public situations.  

Further, there was no report of a history of delusions and hallucinations and no delusion or hallucination observed.  There were no obsessional rituals.  The Veteran's thought processes were appropriate and his judgment was not impaired.  Memory was mildly impaired: the Veteran forgot names, directions, recent events, and phone numbers.  There was no homicidal or suicidal ideation.  The VA examiner said that there were behavioral, cognitive, social, affective or somatic symtoms attributed to PTSD such as hypervigilance, irritability, sleep disorder with nightmares, and exaggerated startle response.  The diagnosis was PTSD and a GAF score of 64 was assigned.  

The examiner commented that the Veteran was cognitively intact and had occasional interference in performing activities of daily living because of inconsistent hygiene.  The Veteran also had difficulty establishing and maintaining effective work/school and social relationships because he distanced himself from old friends and was increasingly isolated.  He had difficulty maintaining effective family role functioning because there were situations in which his significant other seemed fearful of him.  The Veteran had occasional interference with recreation or leisurely pursuit because he tended to withdraw and no longer camps with his friends.  The examiner concluded that the Veteran needed on-going psychotropic management and resumption of psychotherapy.

According to an October 29, 2009 VA mental health note, the Veteran was a bit agitated.  He related that there was a recent discharge of firearms in his house when he got upset and shot the television.  The psychiatrist said that the Veteran was finally taking Depakote and it was a bit harder to lose his temper.  The Veteran said that, on a certain level, he enjoyed losing his temper.  

A December 3, 2009 VA mental health record reveals that the Veteran was very upset with an increase in flashbacks during recent years.  He said the increase followed an accident that evidently enhanced old trauma items.  

A January 2010 letter from T.Z., Deputy Executive Director of the Oklahoma Historical Society, is to the effect that the Society was considering disciplinary action against the Veteran in the form of discharge due to alleged misconduct described as making threats of violence against his immediate supervisor.  It was noted that the Veteran told three different employees that he recently shot his television with a pistol and the conversation continued to threatening violence against his immediate supervisor.

VA medical records also show that, on April 1, 2010, the Veteran reported that he filed for early retirement from his employment.  It was noted that his stresses over previous sessions appeared greater and he did not seem much better having reduced stress from working.  He was taking increased doses of prescribed medication that were appropriate.  

The Veteran underwent VA examination in April 2010.  He reported that he liked talking to his psychiatrist, was sleeping better, and his nightmares were less severe.  The Veteran said he was got along well with his wife.  He had no social life and said he liked to drink a lot.  The Veteran denied a history of suicidal attempts or violence/assaultiveness.

The Veteran's PTSD symtoms included persistent re-experiencing of his traumatic event by recurrent flashbacks and nightmares.  He had intense psychological distress at exposure to internal or external cues that symbolized or resembled an aspect of the traumatic event.  He had physical reactivity on exposure to internal or external cues that symbolized or resembled an aspect of the traumatic event.  The Veteran also had persistent avoidance of thoughts, feelings or conversations associated with the trauma, and avoided activities, places, or people that aroused recollections of the trauma.  He had markedly diminished interest or participation in activities and felt detached or estranged from others with restricted range of affect (unable to have loving feelings).  The Veteran also had sleep and concentration difficulty, irritability or outbursts of anger, hypervigilance, and exaggerated startle response.  

Objectively, the Veteran appeared clean and wore disheveled clothes.  His speech was unremarkable, his affect was appropriate, and his attitude toward examination was cooperative and attentive.  The Veteran's mood was anxious, good, agitated, and depressed, and he had attention disturbance (easily distracted and short attention span).  As to orientation, he was intact to place and person, but not to time, and did not know the date except month and year and day of the week.  The Veteran's thought process and content were unremarkable.  He had persistent paranoid delusions and hallucinations.  He did not understand the outcome of behavior but understood that he had a problem.  

Further, the VA examiner reported that the Veteran had sleep difficulty.  There was no evidence of inappropriate behavior or obsessive/ritualistic behavior.  He had panic attacks approximately twice a week that lasted approximately one half hour and usually occurred at night, perhaps from dreams.  The Veteran denied homicidal thoughts but had suicidal thoughts with no plans or attempt.  His impulse control was fair.  The VA examiner said that the Veteran was unable to maintain minimum personal hygiene and noted that it was hard for him to force himself to shower very often or change clothes.  The Veteran had slight difficulty with grooming, toileting, and dressing activities; and moderate difficulty with household chores, shopping, engaging in sports/exercise, traveling, driving, and other recreational activities.  The Veteran's remote memory was mildly impaired and his recent and immediate memory was moderately impaired.

Finally, the VA examiner noted that the Veteran was unemployed for less than one year because he threatened to kill his boss.  He contended that his unemployment was due to the effects of his mental disorder in that his temper problems worsened over the years.  The Axis I diagnosis was PTSD, and a GAF score of 53 was assigned.  The examiner noted that the Veteran got angrier recently and had more frequent flashbacks.

When seen in the VA outpatient clinic on May 18, 2010, the Veteran's condition was considered stable and a GAF score of 55 was assigned.

Giving the Veteran the benefit of the doubt, and after considering all of the objective medical and other evidence of record, it is the judgment of the Board that the schedular criteria for a 100 percent rating are met, as the Veteran's psychiatric disability has effectively resulted in total occupational and social impairment.  The Board finds that the medical evidence shows the Veteran is unemployable due to the disability at issue.  See Mittleider v. West, supra.  In fact, in October 2009 and April 2010, the VA examiners particularly noted his combat-related sleep difficulty, intrusive thoughts, suspiciousness, poor impulse control and irritability, panic attacks, lack of personal hygiene, auditory and visual hallucinations, disorientation to time, and social isolation.  The April 2010 VA examiner assigned a GAF score of 53, denoting moderate symptoms such as a flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social, occupational, or school functioning such as few friends, conflicts with peers or co-workers.  However, the Board notes that the October 2009 VA examiner evidently considered the Veteran less impaired, as shown by the assigned GAF score of 64 representative of mild symptoms or some difficulty in social and occupational functioning.

However, in view of the foregoing, the Board concludes that the evidence is at least in relative equipoise as to the level of psychiatric disability, and as to whether it is reasonable to conclude that the disability picture is comparable to a 100 percent evaluation.  Overall, the current level of disability arguably, but not clearly, approximates the criteria for a 100 percent evaluation.  Thus, the Board concludes, with favorable resolution of reasonable doubt, that a 100 percent rating under DC 9411 is warranted, under the regulations currently in effect.  38 C.F.R. § 4.7.

The Board notes that the Veteran's psychiatric symptomatology does not precisely mirror the symptoms illustrative of a 100 percent evaluation under DC 9411.  For example, there is little or no evidence in the record of gross of impairment in communication; gross inappropriate behavior, disorientation to place; memory loss for names of close relatives, own occupation or own name.  However, it is apparent that the Veteran's symptoms, especially his sleep difficulty, impaired impulse control and irritability, hypervigilance, social isolation, avoidance behavior, and memory and concentration difficulty, have essentially totally impaired his social and occupational functioning by severely reducing his reliability and productivity.  In these circumstances, therefore, the Board finds that a 100 percent evaluation is warranted for the service-connected PTSD.  See 38 C.F.R. § 4.21 (2011) (not all cases will show all findings specified in the rating criteria, but the rating must in all cases be coordinated with actual functional impairment).  

The October 2009 VA examiner assigned a GAF score of 64 denoting mild impairment, but the April 2010 VA examiner assigned a GAF score of 53, that denotes moderate impairment in social and occupational functioning.  See Carpenter v. Brown, supra.  Further, the Veteran's psychiatric symptomatology has included hypervigilance, impaired impulse control and irritability, exaggerated startle response, social isolation, auditory and visual hallucinations, and recurrent combat-related nightmares and intrusive recollections of service-related events.

In reaching this decision, the Board recognizes that the Veteran's capability to work was at times attributed to nonservice-connected disorders.  Nevertheless, the record also establishes that he has been treated for many years for chronic, debilitating symptoms non-dissociable from the service-connected psychiatric disability that included nightmares and sleep difficulty, social isolation, suspiciousness, hypervigilance, and impaired impulse control and irritability, that, for all intents and purposes, precluded him from gainful employment.  See e.g., Mauerhan, supra (factors listed in the rating formula are examples of conditions that warrant a particular rating and are used to help differentiate between the different evaluation levels.).  From the objective and competent medical evidence of record, it is not unreasonable to conclude that, since he filed his claim in August 2009, the Veteran's service-connected PTSD essentially rendered him unable to work.  Resolving reasonable doubt in the Veteran's favor, the Board concludes that, since August 13, 2009, the criteria for the assignment of a 100 percent rating for an acquired psychiatric disorder have been satisfied.

In view of the above, the Board finds that the application of the benefit-of-the-doubt doctrine contemplated by 38 U.S.C.A. § 5107(b) is appropriate in this case.  As stated, the level of disability, when the benefit of the doubt is given to the Veteran, is approximately commensurate with the 100 percent rating under Diagnostic Code 9411 under current rating criteria.  38 U.S.C.A. §§1155, 5107; 38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9411.  As the Board has granted the Veteran a 100 percent schedular evaluation herein, it is not necessary to consider whether he is entitled an extra-schedular rating under 38 C.F.R. § 3.321. 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a total rating based upon individual unemployability due to service-connected disabilities (TDIU) claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  

In this decision, the Veteran has been assigned a total scheduler disability rating for the entire appellate period for his PTSD.  In Bradley v. Peake, 22 Vet. App. 280, 294 (2008), the Court determined that a separate TDIU rating predicated on one disability when considered together with another disability separately rated at 60 percent or more could warrant special monthly compensation under 38 U.S.C.A. 
§ 1114(s).  Thus, the Court reasoned, it might benefit the Veteran to retain the TDIU rating, even where a 100 percent schedular rating has been granted.  However, in the instant case, while the Veteran has additional service-connected disabilities, he has not argued, and the record does not show, that such render him unemployable.  Therefore, the Board finds that the issue of entitlement to TDIU has not been raised by the record and, as such, no further consideration of TDIU is necessary.  

Therefore, for the foregoing reasons, the Board finds that a 100 percent schedular rating is warranted for the Veteran's PTSD for the entire appeal period.



ORDER

A 100 percent rating is granted for PTSD for the entire appeal period, subject to the laws and regulations governing the award of monetary benefits.



__________________________________________
                             A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


